Judgment in favor of plaintiff, after nonjury trial, unanimously reversed and a new trial ordered, with costs of this appeal to abide the event. Plaintiff failed to make out a prima facie ease of defendants’ negligence, but we are not satisfied that he is not entitled to a better presentation, especially if an examination before trial of defendant should be first obtained. Accordingly, in the interests of justice there should be a new trial. In the light of this disposition no view is expressed with respect to the adequacy or inadequacy of the award. Concur ■—Breitel, J. P., Rabin, Frank, Yalente and McNally, JJ.